EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan R. Miller on February 10, 2022.

The application has been amended as follows: 
In the claims:
Cancel claim 10.

Reasons for Allowance
Claims 1-4, 6-9, 11-13 and 18-20 (renumbered 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in addition to the other claimed limitations, that the ground contact surface has a pair of longitudinal edges connecting the pair of lateral edges, the pair of lateral narrow grooves extends from one of the pair of longitudinal edges and terminating at inner ends thereof located within the ground contact surface, and the ground contact surface is provided with a longitudinal narrow groove connecting the inner ends of the pair of lateral narrow grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	

/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 10, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 11, 2022